t c no united_states tax_court sidney o’kagu petitioner v commissioner of internal revenue respondent docket no filed date in and p earned wages while working in germany under a personal services agreement for the u s department of state held pursuant to u s c sec c p is considered an employee of the u s government for income_tax purposes consequently p is not entitled to the sec_911 foreign_earned_income_exclusion with respect to these wages sidney o’kagu pro_se christopher d davis for respondent opinion thornton judge by notice_of_deficiency respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure in relation to petitioner’s federal_income_tax for and respectively this case is before us on respondent’s motion for partial summary_judgment under rule respondent seeks summary_judgment that petitioner is not entitled to the sec_911 foreign_earned_income_exclusion with respect to wages that he earned while working in germany under a personal services agreement psa for the u s department of state although the court directed petitioner to file a response to respondent’s motion petitioner failed to do so because petitioner failed to respond to the motion for partial summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar background the following facts are derived from the petition and respondent’s motion for partial summary_judgment and attachments thereto during and petitioner a u s citizen worked for the u s department of state as a security equipment technician at the u s consulate in frankfurt germany he was hired in date as a local hire civilian employee pursuant to a psa petitioner’s psa was negotiated and signed under the authority of sec_2 of the state department basic authorities act of basic authorities act ch stat at codified as amended pincite u s c sec c which authorizes the secretary of state to employ individuals or organizations by contract for services abroad for and petitioner’s wages were reported on forms w-2 wage and tax statement issued by the u s department of state petitioner filed federal_income_tax returns on form sec_1040 u s individual_income_tax_return for and petitioner attached to his returns forms foreign_earned_income on which he claimed pursuant to sec_911 exclusions of dollar_figure and dollar_figure for and respectively on date the internal_revenue_service issued a notice_of_deficiency disallowing petitioner’s foreign_earned_income exclusions for and the notice_of_deficiency also determined that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for and on date while residing in germany petitioner timely petitioned this court a summary_judgment standard discussion the court may grant a motion for summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir partial summary adjudication is appropriate if some but not all issues in a case can be disposed of summarily see rule b 111_tc_315 a party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences are viewed most favorably to the nonmoving party see 119_tc_157 a party opposing summary_judgment must set forth specific facts showing that there is a genuine issue for trial in order to rebut the 2this case is appealable barring a stipulation to the contrary to the court_of_appeals for the d c circuit see sec_7482 moving party’s assertions of fact see rule d see also 477_us_317 b analysis sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide income unless a specific exclusion applies 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion id sec_911 provides that a qualified_individual may elect to exclude from gross_income subject_to limitations set forth in subsection b his or her foreign_earned_income pursuant to sec_911 foreign_earned_income does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof respondent asserts that petitioner’s wages are not foreign_earned_income for purposes of sec_911 because the u s department of state paid these wages to petitioner as its employee in his petition petitioner appears to assert that he was not a u s government employee during the years at issue he alleges that under the terms of his psa he is excluded from certain perquisites which he says are normally afforded to u s government employees he further alleges that in order to apply for his position he was required to be a resident of germany have a german work permit and have a local bank account to receive his salary which was paid in local currency he cite sec_22 u s c section which provides in relevant part the secretary of state may use funds appropriated or otherwise available to the secretary to-- c employ individuals or organizations by contract for services abroad and individuals employed by contract to perform such services shall not by virtue of such employment be considered to be employees of the united_states government for purposes of any law administered by the office of personnel management as the court_of_appeals for the d c circuit has observed however this clause considered in isolation confirms that c employees are employees of the federal government for purposes of any law not administered by the office of personnel management 687_f3d_1332 d c cir emphasis in original holding that a u s citizen working abroad for the u s department of state pursuant to a psa authorized under u s c sec c was an employee covered by the statutory protections of the age discrimination in employment act of pub_l_no sec_15 sec_81 stat pincite codified as amended pincite u s c sec 633a see also c f_r sec b defining a psa as a method of employment using the statutory authority under u s c sec c petitioner has cited and we are aware of no other clause of the basic authorities act or any other provision of law that would suggest any other construction or effect of the basic authorities act as applied to this case clearly sec_911 is not a law administered by the office of personnel management rather it is part of the internal_revenue_code which with exceptions not relevant here is administered by or under the supervision of the secretary_of_the_treasury sec_7801 accordingly pursuant to u s c sec c petitioner is considered an employee of the u s government for income_tax purposes notwithstanding his assertions about the nature of his employment perquisites and conditions consequently the wages that he received from the u s department of state do not constitute foreign_earned_income within the meaning of sec_911 he is therefore not entitled to the foreign_earned_income_exclusion for the years in issue to reflect the foregoing an order will be issued granting respondent’s motion for partial summary_judgment 3respondent has not sought summary_judgment with respect to the sec_6662 accuracy-related_penalties we leave that issue for further proceedings
